Gray, J.
It being clear (as is admitted by the learned counsel for the defendant) that this offence may be committed by *427keeping the tenement for the unlawful purpose for one day or for a longer time, and that this indictment duly charges such a keeping on October 28,1872, and from that day to the day of the finding of this indictment, the necessary conclusion is that it duly charges the commission of the offence during a single period, beginning on said October 28 and ending on the day of the finding of the indictment, and is not bad for duplicity.

Judgment for the Commonwealth.